Citation Nr: 0804077	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-25 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to burial benefits payable due to service-
connected cause of death.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971; and from February 1973 to January 1974.  The appellant 
is the veteran's widow.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2005, a statement 
of the case was issued in July 2005, and a substantive appeal 
was received in August 2005.  The appellant indicated that 
she wanted to testify at a Board hearing.  However, she 
submitted a March 2006 correspondence in which she withdrew 
that request.  

The Board notes that the appellant has already been awarded 
certain VA burial benefits based on the veteran's service.  
The issue on appeal is entitlement to other burial benefits 
which are payable in situations were the cause of the 
veteran's death is service-connected. 


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as acute cardiopulmonary arrest; at the time of his death the 
veteran suffered from cardiovascular-renal disease, 
hypertension, and respiratory disease. 

2.  At the time of the veteran's death in September 2004, the 
only disability for which the veteran was service connected 
was post-traumatic stress disorder (PTSD).  

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service 
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran did not have a claim for VA benefits pending 
at the time of his death.    


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by active service 
did not cause or contribute substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2007). 

2.  The criteria for entitlement to service-connected cause 
of death burial benefits have not been met.  38 U.S.C.A. 
§ 2307 (West 2002); 38 C.F.R. § 3.1600 (2007).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated November 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims were denied.  Accordingly, any defect with respect to 
that aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection - Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, and 
malignant tumors are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran died in September 2004.  The death certificate 
lists the cause of death as acute cardiopulmonary arrest.  
Medical records document treatment for coronary artery 
disease, hypertension, renal disease, a lung nodule, and 
respiratory disease in the years prior to his death.  PTSD 
was the only disability for which service connection had been 
established at the time of the veteran's death.     

The Board notes that an August 1969 treatment note states 
that the veteran "was said to have 'a small heart'".  Upon 
examination, there were no physical abnormalities noted; and 
x-rays were negative.  There were no further treatment notes 
regarding the alleged disability.  The veteran underwent 
subsequent examinations in February 1971 and January 1973.  
Both examinations yielded normal findings.  The veteran 
completed a Report of Medical History in January 1974 in 
which he indicated, by checked box, that he had shortness of 
breath; pain or pressure in his chest; and palpitation or 
pounding heart.  However, he underwent a separation 
examination in conjunction with the Report of Medical 
History; and the examination was normal.  Based on a review 
of the service medical records, the Board concludes that the 
preponderance of the evidence is against a finding that a 
cardiovascular disorder, a respiratory disorder, or a renal 
disorder were manifested during service.  Further, the 
service medical records also show that neither hypertension 
nor cancer were manifested during service.  The Board 
believes it significant that trained military medical 
personnel found no clinical abnormalities related to the 
complaints voiced by the veteran during service.  

There are also no post service medical records within a year 
of discharge that reflect any findings of cardiovascular 
disability, hypertension, renal disease, or cancer.  As such, 
there is no basis for the one year presumption for any of 
these disorders.  38 C.F.R. §§ 3.308, 3.309. 

The post service medical records reflect that the veteran 
underwent a VA examination in November 1992.  His heart was 
normal in size to percussion, and rhythm was regular.  No 
cardiovascular or pulmonary disabilities were noted.  
November 1995 chest x-rays showed no active cardiopulmonary 
disease.    

The veteran previously filed a claim for service connection 
for a heart disability.  The claim was denied in April 1997; 
and the decision became final.    

Medical records reference treatment from the late 1990's on 
for coronary artery disease, hypertension, chronic 
obstructive pulmonary disease (COPD), renal disease, and a 
lung nodule.  However, there is nothing in the medical 
evidence to suggest any causal relationship to service.  
There is also no medical evidence showing that any of these 
disorders was causally related to the service-connected PTSD.  
38 C.F.R. § 3.310.  There is also no persuasive medical 
evidence that the service-connected PTSD played any causal 
role in the veteran's death.  38 C.F.R. § 3.312(c)(1).  

The Board sympathizes with the appellant, but the evidence 
compels the conclusion that a service-connected disability 
was not the immediate or underlying cause of the veteran's 
death, nor was a service-connected disability etiologically 
related to the cause of the veteran's death.  It appears that 
the underlying causes of his death did not manifest itself 
until decades after service.
 
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Burial benefits
If a veteran dies as a result of a service- connected 
disability or disabilities, an amount may be paid toward the 
veteran's funeral and burial expenses.  38 U.S.C.A. § 2307; 
38 C.F.R. §§ 3.1600(a), 3.1601-3.1610.

Since the Board has concluded that the veteran's death was 
not the result of a service connected disability, entitlement 
to burial benefits must be denied.  

Accrued benefits
Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time. 38 U.S.C.A. § 
5121; 38 C.F.R. 
§ 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994).

The Board notes that the veteran did not have any claims 
pending at the time of his death.  In September 1999, the RO 
denied the veteran's claim for a rating in excess of 50 
percent for his PTSD; and denied his claim for a total 
disability rating for individual unemployability (TDIU).  The 
veteran failed to file a notice of disagreement, and the 
decision became final.  Therefore, the claims were no longer 
"pending."  The Board notes that the veteran had no claims 
pending at the time of his death.  As such, the appellant's 
claim for accrued benefits must be denied.    


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


